Citation Nr: 1507432	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of status post large left middle cerebral artery ischemic cerebrovascular accident (stroke).  


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Veteran, M.S., H.S., and T.P.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Residuals of a large left middle cerebral artery ischemic cerebrovascular accident are related to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a large left middle cerebral artery ischemic cerebrovascular accident are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is status post a large left middle cerebral artery ischemic cerebrovascular accident (stroke).  He maintains that the stroke he suffered in 2010 is related to service.  


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Brain thrombosis or hemorrhage as related to CVA are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2014).  

A November 2008 rating decision reflects service connection was granted for disabilities due to injuries the Veteran sustained as a result of improvised explosive device (IED) explosions during combat service in the Southwest Asia theater of operations.  His service-connected disabilities include traumatic brain injury with residual headaches, and posttraumatic stress disorder (PTSD) (previously characterized as anxiety disorder).  In addition, service connection has been established for hypertension.  

The record reflects that atrial fibrillation pre-dated the Veteran's stroke in 2010.  Both the September 2010 private opinion and the July 2010 VA neurology opinion note that atrial fibrillation is a risk factor for stroke.  Both the September 2010 private opinion and the August 2011 VA opinion reflect a determination that stress caused the Veteran's atrial fibrillation that resulted in his stroke.  

Although the August 2011 VA opinion attributes the stress that caused atrial fibrillation to the Veteran's job in law enforcement for about a year, noting "no medical documentation of any military deployment stress contributions," the record establishes that the Veteran has PTSD is a result of stressful combat service.  His combat status is established by not only notation of combat code "2" in the December 2014 rating decision (See M21-1MR, Part III. Subpart iv, Chapter 6, Section D), but also the award of a Purple Heart Medal.  An opinion based on inaccurate facts is of diminished probative value, if any.  


Further, the September 2010 private opinion states the following: 

[The Veteran] was under a tremendous amount of stress during his deployment in Iraq.  He was in very close proximity to an IED explosion.  He received a gunshot wound.  He continued to have significant amounts of posttraumatic stress levels after his return to civilian life.  He was documented to have residual traumatic brain injury and headaches that were both related to stress and were service-connected.  

In addition, the March 2013 supplemental opinion from the Veteran's private doctor notes a well-documented link between hypertension and atrial fibrillation and stroke.  The doctor reported that when the Veteran underwent cerebral angiogram, a chronic thrombosis in the carotid artery was discovered and could very well be linked to his service-connected hypertension.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Although the August 2011 VA examiner stated that the Veteran's stroke was unrelated to hypertension, the private doctor specifically determined that hypertension was a strong contributing factor of the Veteran's stroke.  

The evidence is at least in a state of equipoise as to whether the atrial fibrillation that caused the Veteran's stroke is related to service.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for residuals of status post large left middle cerebral artery ischemic cerebrovascular accident (stroke) is warranted.  



ORDER

Service connection for residuals of status post large left middle cerebral artery ischemic cerebrovascular accident is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


